Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Xhibit Corp. (the “Company”) on Form 10-Q for the quarterly period ended June 29, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Scott Wiley, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:October 14, 2014 /s/ Scott Wiley Scott Wiley Chief Financial Officer (Principal Financial and Accounting Officer)
